Gray, C. J.
The statutes of the Commonwealth are framed upon the theory that those who are chosen by their fellow citizens to be the selectmen of a town will accept and execute the office from a sense of duty to the public, or of the honor attending it, and not for pecuniary reward; and they have provided for compensation in but a few cases, of peculiar services, not incidental to the ordinary administration of the prudential affairs cf the town, as, for instance, in relation to the election of representatives, to the location of posts and wires of telegraph companies, and to the assessment of damages for injuries done by dogs. Gen. Sts. c. 8, § 23 ; c. 64, § 5. St. 1867, c. 130, § 10.
For official services of the selectmen for which no compensation has been provided by statute, or by express contiact or vote of the town, no payment can be recovered; and the evidence offered in this case, of a practice in the same or other towns to pay for like services, affords no proof of such a general and lawful usage as will establish a legal liability. Sikes v. Hatfield, 13 *270Gray, 347. Sawyer v. Pawners’ Bank, 6 Allen, 207, 209. Benoit v. Conway, 10 Allen, 528. Boyden v. Brookline, 8 Vt. 284.

Judgment on the verdict.